                             IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO, COLORADO SPRINGS


  Criminal Case No. 21-mj-00112-KMT

  UNITED STATES OF AMERICA,

          Plaintiff,

  vs.

 AMBER MASON

         Defendant.



          ORDER SETTING COURT TRIAL AND MOTIONS/CHANGE OF PLEA HEARING


       It is hereby ORDERED that this matter is set for a Jury Trial beginning on September 2,
2021 at 9:00 am, to be held before Magistrate Judge Kathleen M. Tafoya at: 212 N. Wahsatch
Avenue, Suite 101, Colorado Springs, CO 80903.

       The Provisions of the Local Rules of this Court and of Fed.R.Crim.P. 16 shall be followed by
 the parties.

          It is further ORDERED that each party shall file any motions on or before July 16, 2021.
Any Responses are due on July 23, 2021. A Motions Hearing/Change of Plea, if needed, is set on August 5,
2021 at 3:00 pm at 212 N. Wahsatch Avenue, Suite 101, Colorado Springs, CO 80903.

        It is further ORDERED that each party shall provide to the Court, on or before August 2, 2021
an original and two copies of the following documents and materials:

 1.      A witness list;

 2.      An exhibit list; (See attached format)

         a.      Trial exhibits shall be pre-marked. The government shall use numbers and the
                 defense shall use letters;

         b.      Parties are to meet and exchange their pre-marked exhibits on or before
                 August 2, 2021.

         c.       Parties are to determine the designation of any exhibit which is endorsed by more
                  than one party in order to avoid duplication of exhibits;
          d.      The original trial exhibits of each party shall be used by the witnesses and two
                  copies of the exhibits shall be provided to the Court;

          e.      Trial exhibits shall be tabbed and placed into notebooks including the Court's
                  copies of the exhibits, unless an exhibit is incapable of being placed into a
                  notebook; and,

         f.      Any exhibit which consists of multiple pages shall have each page of the exhibit
                 sequentially numbered for ease of reference by the witness and clarity of the
                 record.

 3.      A statement of any objections to their opponent's exhibits. These objections shall state in a
         clear and concise fashion the evidentiary grounds for the objection and the legal authority
         supporting such objection. If the authority is the Federal Rules of Evidence cite the rule
         number or if the authority is case law provide the Court with a copy of the case.

 4.      A list of witness scheduling problems, indicating times of such witnesses' availability during
         the trial.

 5.      Any stipulation concerning those exhibits which can be admitted into evidence by
         agreement of the parties.

 6.      Any stipulation of facts agreed to by the parties.

 7.      A list of any facts of which a party is requesting the Court take judicial notice.

 8.      A list of any unique terms that will be used during the trial, in alphabetical order
         (examples: medical, commercial, and scientific terms).

 9.      Trial briefs, not to exceed 10 pages.

 10.     Proposed jury instructions (if set for jury trial).

 11.     Thirty days before trial, counsel shall notify my courtroom deputy of any need for special
         accommodation for any attorney, party, or witness; and any need for technological
         equipment, such as videoconferencing, or equipment needed for the presentation of evidence
         using CD Rom or other electronic presentation of evidence.

        It is further ORDERED that each party shall provide to the Court, no later than 14 days
before the date set for the trial, an original and two copies of any Notice of Disposition. If no Notice
of Disposition is presented to the Court, pursuant to this order the case will be tried as scheduled
unless defendant elects to plead guilty as charged.

                 DONE THIS 24th DAY OF JUNE, 2021.

                                                           BY THE COURT:


                                                          Magistrate Judge Kathleen M. Tafoya
